
	

113 S415 RS: Small Business Disaster Reform Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 161
		113th CONGRESS
		1st Session
		S. 415
		[Report No. 113–84]
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Ms. Landrieu (for
			 herself, Mr. Cochran,
			 Mrs. Gillibrand,
			 Mr. Pryor, Mr.
			 Wicker, Mr. Cardin,
			 Ms. Heitkamp, and
			 Mr. Hoeven) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			July 31, 2013
			Reported by Ms.
			 Landrieu, with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To clarify the collateral requirement for certain loans
		  under section 7(d) of the Small Business Act, to address assistance to
		  out-of-State small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Reform Act of
			 2013.
		2.Clarification of
			 collateral requirementsSection 7(d)(6) of the Small Business Act
			 (15 U.S.C. 636(d)(6)) is amended by inserting
			 after which are made under paragraph (1) of subsection (b) the
			 following: : 
			 Provided further, That the
			 Administrator, in obtaining the best available collateral for a loan of not
			 more than $200,000 under paragraph (1) or (2) of subsection (b) relating to
			 damage to or destruction of the property of, or economic injury to, a small
			 business concern, shall not require the owner of the small business concern to
			 use the primary residence of the owner as collateral if the Administrator
			 determines that the owner has other assets with a value equal to or greater
			 than the amount of the loan that could be used as collateral for the loan: 
			 Provided further, That nothing in
			 the preceding proviso may be construed to reduce the amount of collateral
			 required by the Administrator in connection with a loan described in the
			 preceding proviso or to modify the standards used to evaluate the quality
			 (rather than the type) of such collateral.
		3.Assistance
			 to out-of-State small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
			(1)by striking
			 (3) At the discretion and inserting the following:
				
					(3)Assistance to
				out-of-state small businesses
						(A)In
				generalAt the discretion
						;
				and
			(2)by adding at the
			 end the following:
				
					(B)Disaster
				recovery assistance
						(i)In
				generalAt the discretion of the Administrator, the Administrator
				may authorize a small business development center to provide assistance, as
				described in subsection (c), to a small business concern located outside of the
				State, without regard to geographic proximity, if the small business concern is
				located in an area for which the President has declared a major disaster under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5170), during the period of the declaration.
						(ii)Continuity
				of servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
						(iii)Access to
				disaster recovery facilitiesFor purposes of this subparagraph,
				the Administrator shall, to the maximum extent practicable, permit the
				personnel of a small business development center to use any site or facility
				designated by the Administrator for use to provide disaster recovery
				assistance.
						.
			4.Sense of
			 CongressIt is the sense of
			 Congress that, subject to the availability of funds, the Administrator of the
			 Small Business Administration shall, to the extent practicable, ensure that a
			 small business development center is appropriately reimbursed for any
			 legitimate expenses incurred in carrying out activities under section
			 21(b)(3)(B) of the Small Business Act (15 U.S.C. 648(b)(3)(B)), as added by
			 this Act.
		5.Increased oversight of
			 economic injury disaster loans
			(a)In
			 generalSection 7(b) of the Small Business Act (15
			 U.S.C. 636(b)) is amended by inserting immediately after
			 paragraph (9)(D)(3)(cc) the following:
				
					(10)Increased oversight of
				economic injury disaster loansThe Administrator shall increase
				oversight of entities receiving loans under paragraph (2), including—
						(A)random site visits to
				ensure borrower eligibility and compliance with requirements established by the
				Administrator; and
						(B)random reviews of the use
				of the loan proceeds by an entity described in paragraph (2) to ensure
				compliance with requirements established by the
				Administrator.
						.
			(b)Sense of Congress
			 relating to using existing fundsIt is the sense of Congress that
			 no additional Federal funds shall be made available to carry out the amendments
			 made by this section.
			6.Reduction of paperwork
			 burden
			(a)Sense of
			 CongressIt is the sense of Congress that the Administrator of
			 the Small Business Administration should—
				(1)reduce paperwork burdens
			 pursuant to section 3501 of title 44, United States Code, on small business
			 concerns applying for disaster assistance under section 7(b) of the Small
			 Business Act (15 U.S.C. 636(b)); and
				(2)ensure that the
			 application for disaster assistance under section 7(b) of the Small Business
			 Act (15 U.S.C. 636(b)) facilitates deterring and
			 detecting potential incidents of waste, fraud, and abuse.
				(b)ReductionSection
			 7(b) of the Small Business Act (15 U.S.C.
			 636(b)) is amended by inserting immediately after paragraph
			 (10), as added by this Act, the following:
				
					(11)Paperwork
				reductionThe Administrator shall take steps to reduce, to the
				maximum extent practicable, the paperwork associated with the application for a
				loan under this
				subsection.
					.
			7.Report on web portal for
			 disaster loan applicantsSection 38 of the Small Business Act
			 (15 U.S.C. 657j) is amended by adding at the end
			 the following:
			
				(c)Report on web portal
				for disaster loan application status
					(1)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Administrator shall submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report relating to the creation of a web
				portal to the track the status of applications for disaster assistance under
				section 7(b).
					(2)ContentsThe
				report under paragraph (1) shall include—
						(A)information on the
				progress of the Administration in implementing the information system under
				subsection (a);
						(B)recommendations from the
				Administration relating to the creation of a web portal for applicants to check
				the status of an application for disaster assistance under section 7(b),
				including a review of best practices and web portal models from the private
				sector;
						(C)information on any
				related costs or staffing needed to implement such a web portal;
						(D)information on whether
				such a web portal can maintain high standards for data privacy and data
				security;
						(E)information on whether
				such a web portal will minimize redundancy among Administration disaster
				programs, improve management of the number of inquiries made by disaster
				applicants to employees located in the area affected by the disaster and to
				call centers, and reduce paperwork burdens on disaster victims; and
						(F)such additional
				information as is determined necessary by the
				Administrator.
						.
		
	
		July 31, 2013
		Reported with an amendment
	
